*612OPINION OF THE COURT
FLAHERTY, Justice.
Appellant instituted an action in trespass, arising from an automobile accident, charging appellee Leroy C. Miller with negligence resulting in damage to the property of and personal injury to the appellant. Appellant and appellee were married to each other at the time of the accident, at the time of the institution of the suit and are currently married. Appellee’s motion for judgment on the pleadings, on the ground that interspousal immunity barred the suit, was granted by the Court of Common Pleas of Lehigh County. The Superior Court, 424 A.2d 549, per curiam, affirmed the Court of Common Pleas.
This Court’s decision in Hack v. Hack, 495 Pa. 300, 433 A.2d 859 (1981) abrogated the doctrine of interspousal immunity in the Commonwealth. Accordingly, the order of the Superior Court is reversed, the order of the trial court is vacated and the record is remanded for proceedings consistent with our decision in Hack v. Hack, supra.